Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the Appeal Brief filed on 5/13/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        






Claims 46-49 are pending claims 50-53 are canceled by the amendment dated 8/3/21.

The following new rejection has been applied to the pending claims:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6355676 to Joshi et al and US 2002/0055538 to Serhan et al., in view of Osnes et al (Thromb Haemost 1996; 76(06): 0970-0976).
Joshi teaches one or more salts of fumaric acid tablets for treating psoriatic arthritis, psoriasis, neurodermatitis, enteritis regionalis of Crohn (abstract). Joshi teaches that enteric coated tablets of known fumaric acid product (Fumaderm®) causes gastro-intestinal side effects such as diarrhea, stomach pains and bloating, and other side effects such as redness of the face, and sensations of heat (col. 1, l 35-53). Joshi teaches that the compositions of their invention avoids gastro-intestinal complaints (col. 1, l 53-58), and the composition is in the form of micro-tablets comprising one or more fumaric acid alkyl esters such as monoalkyl and dialkyl esters (col. 2, l 10-38). Instant claims 47-49 are directed to mono and dimethylesters of fumaric acid (MMF and DMF respectively). In this regard, Joshi teaches both MMF and DMF of the instant claims. Instant claims recite a controlled release composition without actually describing the controlled release materials of the composition. Even though Joshi fails to explicitly state a controlled release fumaric acid ester composition, the micro-tablets and capsules of Joshi releases fumaric acid esters in a controlled fashion i.e., gradually release the drug. 
Joshi further teaches that the enteric coated tablets of fumaric acid esters achieve low drug concentrations, as opposed to high concentrations that causes side effects, and are released gradually into the small intestine with enhanced distribution of active agent (col. 3). Joshi states that the gastro-intestinal symptoms are caused by local stimulation of the epithelial cells of the intestine which induces TNF-alpha secretion. It is described that the conventional tablets release too high concentration of ingredients in to the intestine causing local irritation of the intestinal mucous membrane (col. 3, l 11-18).  Joshi described that as a result of local irritation, very high concentrations of TNF-alpha are presumably released for a short period of time, causing gastrointestinal side effects (col. 3, l 14-20). Joshi teaches that when enteric-coated microtablets are applied, in the same dose, very low concentrations of the active ingredients on the epithelial cells of the intestine are achieved, thus reducing the local irritation of the epithelial cells of the intestine and the release of TNF-alpha are avoided. 
While Joshi teaches that the formulation of the active ingredient in the form of micro-tablets resulted in a substantial reduction of gastrointestinal symptoms, the Table in col. 5 of Joshi shows that one of the two patients still showing gastro-intestinal symptoms. Thus, Joshi teaches administering controlled release composition of fumaric acid esters of instant claims can still result in gastro-intestinal symptoms. Joshi fails to teach the claimed NSAID or aspirin.
Serhan teaches aspirin-triggered lipid mediators that are useful for the treatment of prevention of inflammation associated with various diseases, such as arthritis, psoriasis etc., (abstract, [0008], [0053] and [101]), which include the conditions that are also claimed in the instant invention. Serhan teaches administering aspirin and omega fatty acids for treating inflammation [0008 & 0014], and the composition results in minimal side effects associated with NSAID, including inflammation and gastro-intestinal ulcerations or bleeding [0015]. Serhan teaches administering therapeutically effective amount of the anti-inflammatory drug [0087], and the compositions can be administered in the form of a tablet, pills, powders etc [0092], and [0108].
Serhan does not teach administering aspirin to reduce the side effects of fumaric acid esters and also lacks administering one or more fumaric acid esters or pharmaceutically acceptable salt thereof. 
Further, Osnes teaches that local production of TNF and IL-1 has been reported in patients with atherosclerosis, cardiovascular disease, inflammatory bowel disease and rheumatoid arthritis. Osnes studied the effects of acetylsalicylic acid and sodium salicylate on the LPS-induced synthesis of the pro-coagulant protein tissue factor (TF) and the pro-inflammatory protein tumor necrosis factor-α, as well as the prostaglandin PGE2 in human monocytes (abstract). Osnes teaches that aspirin has anti-inflammatory effect and further inhibit the activity of the inducible isoenzyme COX-2, the enzyme catalyzing the synthesis of the pro-inflammatory prostaglandins. Osnes teaches that both drugs, acetylsalicylic acid and sodium salicylate, dose-dependently inhibited LPS-induced TF and TNF-α synthesis at the mRNA and the protein level (Fig.2; p 972 col. 1, Discussion on page 973 and p 974-col. 1), and reduced PGE2 production (fig. 1). Thus, Osnes teaches anti-inflammatory effects of acetylsalicylic acid and sodium salicylate. 
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to administer the controlled release formulation of fumaric acid esters or its pharmaceutically acceptable salts thereof, of Joshi, for treating diseases such as arthritis, multiple sclerosis, and also administer effective amounts of aspirin for further reducing inflammation caused by TNF-α that causes gastrointestinal irritation because Joshi states that the controlled release microcrystal composition can still cause gastrointestinal side effects, Serhan suggest aspirin as an anti-inflammatory for treating the same conditions that are also treated by fumaric acid esters (Joshi), and Osnes teaches that acetylsalicylic acid (aspirin) inhibits TNF-α production and thus useful as an anti-inflammatory drug.  Hence, one of an ordinary skill in the art would have expected that fumaric acid esters (as well as aspirin) would not only provide effective treatment of the claimed conditions but further administration of aspirin would also reduce the side effects i.e., inflammation due to the release of TNF-α and thus reduce the gastro-intestinal irritation caused by fumaric acid ester compositions.  


Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered and the previous rejection of record (Claims 46-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6355676 to Joshi et al and US 6429223 to Lai et al.) has been withdrawn. The present rejection does not rely on the teachings of US 6429223 to Lai and hence the arguments regarding the rejection are moot.
With respect to Applicants’ argument that Joshi reference (US 6355676) fails to teach aspirin, the present rejection is based on a new combination of references. While Joshi fails to teach administering aspirin, the newly cited references suggest aspirin for reducing inflammation caused by increase in the levels of TNF-α. Serhan suggest aspirin, as an anti-inflammatory, for treating the same conditions that are also treated by fumaric acid esters (in Joshi). Osnes teaches that acetylsalicylic acid (aspirin) inhibits TNF-α production and thus useful as an anti-inflammatory drug. Therefore, it would have been obvious for one of an ordinary skill in the art to treat patients suffering from arthritis and multiple sclerosis with controlled release compositions comprising fumaric acid ester and further treat with aspirin, with an expectation to not only provide effective treatment of the claimed conditions but also reduce the side effects i.e., inflammation due to the release of TNF-α and thus reduce the gastro-intestinal irritation caused by fumaric acid ester compositions.  


	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611